652 S.E.2d 646 (2007)
Robert A. LEVERETTE, Ricky Whitehead, and John Allen Clark, both individually and on behalf of all other similarly situated persons
v.
LABOR WORKS INTERNATIONAL, LLC, Labor Works International d/b/a Labor Works Source-Raleigh, LLC, Labor Works Source-Greensboro, LLC, Labor Works Source-Durham, LLC, and Batts Temporary Services, Inc., Labor Works Source-Raleigh, LLC, Labor Works Source-Durham, LLC, Labor Works Source-Greensboro, LLC, Batts Temporary Services, Inc. d/b/a Labor Works or Labor World, Bill C. Schleuning, and Sean Fore.
No. 26P07.
Supreme Court of North Carolina.
October 11, 2007.
Robert J. Willis, for Leverette, et al.
David S. Wisz, Raleigh, for Labor Works.
Prior report: 180 N.C.App. 102, 636 S.E.2d 258.

ORDER
Upon consideration of the petition filed on the 22nd day of January 2007 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."